Citation Nr: 0915958	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  01-08 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran had active military service from August 1985 to 
July 2000.

This appeal comes to the Board of Veterans' Appeals (Board) 
from June and August 2004 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that in pertinent part denied entitlement to TDIU.

In March 2008, the Board remanded the case for a medical 
opinion.  The case has been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The compensable service-connected disabilities are low 
back strain (40 percent), left elbow arthritis (20 percent), 
right knee (10 percent), left ankle (10 percent), right lower 
extremity sciatica (10 percent), left lower extremity 
sciatica (10 percent), right hip arthritis (10 percent), left 
great toe fracture residuals (10 percent); sinusitis (10 
percent), gastroesophageal reflux disease (GERD) (10 
percent), and posttraumatic headaches (10 percent).  The 
combined overall rating is 70 percent from July 2000 and 80 
percent from May 24, 2005.  

2. The Veteran has completed two years of college and he has 
training in computer repair; he last worked in or around 
2003.

3. The Veteran's service-connected disabilities have not 
rendered him unable to secure or maintain substantially 
gainful employment at any time during the appeal period.


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notice required above was sent to the Veteran in 
January 2004 and additional notice was provided in a January 
2009 supplemental statement of the case (SSOC).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  This notice was provided 
in a January 2009 SSOC. 

VA's duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance 
of notice followed by readjudication of the claim) see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance 
of notification followed by readjudication of the claim, such 
as a statement of the case (SOC) or supplemental statement of 
the case (SSOC), cures a timing defect).  

The Board remanded the case in March 2008 and the Veteran was 
subsequently given the proper notice.  An SSOC was issued in 
January 2009.  The claimant has been afforded the opportunity 
to participate in his claim and has been allowed time to 
respond.  Here, however, the RO did not go back and 
readjudicate the claim by way of a subsequent SSOC after 
notice and the January 2009 SSOC.  Regardless, the Court also 
recently held the failure of the claimant to submit 
additional evidence following proper notification may 
constitute a waiver of readjudication or render the error 
harmless.  Medrano v. Nicholson, 21 Vet. App. 165, 173 
(2007).  Here, the Veteran did not submit any additional 
pertinent evidence in response to the January 2009 notice.  
Therefore, the absence of a subsequent SSOC after the notice 
is not prejudicial because the result of such a 
readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Medrano, 21 Vet. App. at 173.  It follows that 
a prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here.  
For these reasons, it is not unfairly prejudicial to the 
claimant for the Board to adjudicate the claim.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA outpatient treatment records and the claimant 
was afforded a VA medical examination to determine 
employability in December 2008.  Neither the claimant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

TDIU

The Veteran contends that his service-connected disabilities 
prevent him from engaging in substantially gainful 
employment.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).

Age may not be considered as a factor in evaluation service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  

According to the most recent, July 2008-issued, rating 
decision, the Veteran has a service-connected low back strain 
disability rated 40 percent, a 20 percent rating for left 
elbow arthritis, nine separate disabilities rated 10 percent 
(right knee, left ankle, right lower extremity sciatica, left 
lower extremity sciatica, right hip arthritis, left great toe 
fracture residuals; sinusitis, GERD, and posttraumatic 
headaches.  Noncompensable ratings are in effect for left 
little finger fracture, and residuals of right little finger 
injury.  The combined overall rating is 70 percent from July 
2000 and 80 percent from May 24, 2005.  His combined ratings 
of 70 percent and 80 percent both meet the schedular 
guidelines provided for consideration of a TDIU pursuant to 
§ 4.16(a).

A TDIU claim "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for 
TDIU because of 'subjective' factors that the 'objective' 
rating does not consider."  Vettese v. Brown, 7 Vet. App. 
31, 34-35 (1994).  The provisions of § 4.16(b) allow for 
extraschedular consideration of cases in which Veterans who 
are unemployable due to service-connected disabilities but 
who do not meet the percentage standards set forth in 
§ 4.16(a).  There must be a determination that the Veteran's 
service-connected disability is sufficient to produce 
unemployability without regard to advancing age or non-
service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Assignment of a TDIU evaluation requires that the 
record reflect some factor that "takes the claimant's case 
outside the norm" of any other Veteran rated at the same 
level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(citing 38 C.F.R. §§ 4.1, 4.15).  The question is whether the 
Veteran is capable of performing the physical and mental 
tasks required of employment, not whether the Veteran can 
find employment.  Id.

In May 2005, a VA orthopedic examiner recommended that the 
Veteran find sedentary work, due to service-connected 
disabilities.  A right hip replacement was discussed.  
Service connection for right hip arthritis is in effect.  The 
Veteran's December 2008 VA examiner concluded that the 
Veteran's service-connected disabilities are not sufficiently 
severe to preclude performing compensation examination 
report. 

It appears that the Veteran does not receive Social Security 
Administration (SSA) disability benefits.  At various times, 
the Veteran has reported that he has no income whatsoever, 
except for VA disability income.  Thus, the Board infers that 
there are no pertinent SSA records.  

According the Veteran's VA Form 21-8940, submitted in 
December 2003, his last true employment was in April 2003.  
Since then, he has worked as an independent contractor, but 
had not earned a substantial income from the job.  

The Veteran completed two years of college and he received 
training in computer repair, which he completed in April 
2003.  This suggests that he could perform sedentary work not 
requiring bending or lifting over 50 pounds. 

While the Veteran asserts that service-connected disabilities 
preclude obtaining and retaining substantially gainful 
employment, the medical evidence clearly shows that he can 
work in spite of his service-connected disabilities.  There 
is no medical opinion rebutting the December 2008 VA 
examiner's conclusion that the Veteran remains employable.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for TDIU must therefore be denied.  


ORDER

The appeal for TDIU is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


